DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/ 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-13 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2011/0285005 A1) in view of Kim et al. (US 2007/013396 A1). 

	Regarding claim 1, Lin teaches in Figure 3 and related text e.g. a semiconductor device (300; Para. 0043), comprising: a redistribution structure (317; Para. 0043) having a first side (bottom surface) and a second side (top surface), wherein the redistribution structure does not include a pre-formed substrate between the first and second sides (317 does not include a pre-formed substrate between the surfaces); a first semiconductor die  flip-chip bonded ( different than claimed invention 350; Para. 0044) to the first side of the redistribution structure (bottom surface of 317), wherein the first semiconductor die includes a backside surface facing away from the first side of the redistribution structure (bottom surface of 317 is away from the bottom surface of 350); a second semiconductor die flip-chip bonded (different than claimed invention 320; Para.0030) to the second side of the redistribution structure (top surface of 317), wherein the second semiconductor die includes a backside surface facing away from the second side of the redistribution structure (top surface of  320); a first molded material (313; Fig.3; Para.0021) on the first side of the redistribution structure and covering the backside surface of the first semiconductor die (313 covers the bottom surface of 350; Fig.3); and a second molded material 
	Lin does not teach that the first chip and second chip are flip-chip bonded to the redistribution structure. 
	However, Kim teaches a chip (500; Fig.1B; Para. 0054) is flip-chip bounded to a redistribution structure (Para. 0054). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have a first chip and second flip-chip bounded to a redistribution structure in the device of Lin as taught by Kim since flip-chip requires a smaller pad area than wiring bonding and internal connection may be designed to have a smaller line width (Para. 0054). 
	Regarding claims 3 and 4, Lin teaches the first molded material (330; Fig.3) completely encapsulates the first semiconductor die (320; Fig.3) and the second molded material (313; Fig. 3) completely encapsulates the second semiconductor die (350; Fig.3). 
Regarding claim 5, Lin teaches a coefficient of thermal expansion of the first molded material is substantially equal to a coefficient of thermal expansion of the second molded material, (the CTE of 330 and the CTE of 313 can be substantially equal; Para. 0038).
Lin does not explicitly teach wherein the first and second semiconductor dies are reflectively symmetric about the redistribution structure, wherein a volume of the first molded material is substantially equal to a volume of the second molded material structure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to recognize the first and second semiconductor dies are reflectively symmetric about the redistribution structure, wherein a volume of the first molded material is substantially equal to a volume of the second molded material structure since Lin teaches the CTE of each molding layer and the fist semiconductor chip is similar to the second semiconductor chip.  
Regarding claim 6, Lin teaches a conductive columns (313; Para. 0043) extending through the first molded material (313), wherein individual ones of the conductive columns are electrically coupled to one or both of the first and second semiconductor dies via the redistribution structure (315 is connected to 350 and 320 through the redistribution structure 317). 
Regarding claim 7, Lin teaches the redistribution structure is a first redistribution structure (317 is a first redistribution structure; Fig.3), and further comprising a second redistribution structure (350a second redistribution structure) over an upper surface of the first molded material and electrically coupled to the conductive columns (upper surface formed between 313 and lower surface of 350b and electrically coupled to the 315 through 317; Fig.3).

Regarding claim 9, Lin teaches in Figure 3 and related text e.g. a semiconductor device (300; Para. 0043), comprising: a redistribution structure (317; Para. 0043) having a first side (bottom surface) and a second side (top surface);

and a second molded material (330; Fig.3; Para. 0020) on the second side of the redistribution structure (top surface of 317) and at least partially around the second semiconductor die (330 formed around 320; Fig.3) and covering a backside surface of the second semiconductor die (330 covers top surface of 320; Fig.3) wherein the second molded material has a second dimension over the second side of the redistribution structure (330, can have dimension as shown in Figure 3; Para. 0037) wherein the first and second molded materials are configured such that, in response to a change in temperature of the semiconductor device, the first and second dimensions change at a substantially equal rate ( a coefficient of thermal expansion of 330 is equal to the coefficient of thermal expansion of 313; Para. 0038).
	Lin does not teach that the first chip and second chip are flip-chip bonded to the redistribution structure. 
	However, Kim teaches a chip (500; Fig.1B; Para. 0054) is flip-chip bounded to a redistribution structure (Para. 0054). 

Regarding claim 10, Lin teaches the redistribution structure does not include a pre-formed substrate between the first and second sides (317 does not include a pre-formed substrate between the surfaces).
Regarding claim 11, Lin teaches a coefficient of thermal expansion of the first molded material is substantially equal to a coefficient of thermal expansion of the second molded material, (the CTE of 330 and the CTE of 313 can be substantially equal; Para. 0038). 
Regarding claims 12 and 13, Lin does not explicitly teach the first dimension is a first volume, and wherein the second dimension is a second volume and a ratio of the first volume to a volume of the first semiconductor die to is substantially equal to a ratio of the second volume to a volume of the second semiconductor die.
 However, Lin teaches a coefficient of thermal expansion of the first molded material is substantially equal to a coefficient of thermal expansion of the second molded material, (the CTE of 330 and the CTE of 313 can be substantially equal; Para. 0038), the first semiconductor chip (350) and the second semiconductor chip (321) can be made of the similar material and similar interconnect structure (123; Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to recognize a volume of the first molded material is substantially equal to a volume of the second molded material structure and a ratio of the first 
For reference and not as prior art record used in the rejection Khan et al. (US 2017/0117251  A1)  teaches the first dimension is a first volume (110 has a first volume; Figure 1), and wherein the second dimension is a second volume (120 has a second volume; Figure1), a ratio of the first volume to a volume of the first semiconductor die to is substantially equal to a ratio of the second volume to a volume of the second semiconductor die (ratio of the first volume 110 is equal to the ratio of the second volume 120; Figure 1). 
Regarding claim 20, Lin teaches the second semiconductor die is one of a stack of second semiconductor dies, wherein a number of the first semiconductor dies in the stack of first semiconductor dies is equal to a number of the second semiconductor dies in the stack of the second semiconductor dies (Lin teaches in Para. 0029 “…that the semiconductor stacks can be two or more integrated circuits can be horizontally separated and/or vertically stacked over the interposer 110..”).
 Regarding claim 21, Lin teaches the first semiconductor die is a lowermost one of a stack of first semiconductor dies (350; Fig.3). 
Regarding claims 22 and 23, Lin teaches wherein the first semiconductor die and the first molded material together define a first coefficient of thermal expansion (CTE) above the first side of the redistribution structure, the second semiconductor die and the second molded material together define a second CTE above the second side of the redistribution structure, and the first CTE is substantially equal to the second CTE( a coefficient of thermal expansion of 330 .

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2011/0285005 A1) in view of Kim et al. (US 2007/013396 A1) as applied to claim 1 above and further in view of Poeppel et al. (US 2010/0289095 A1).
Regarding claims 8 and 19, Lin teaches the redistribution structure does not include a pre-formed substrate between the first and second sides (317 does not include a pre-formed substrate between the surfaces).
 Lin as modified by Kim does not teach that the thickness of the redistribution layer is less than about 50 µm. 
However, Poeppel teaches a redistribution layer with a thickness of 100nm to 2cm (Para. 0042). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form the thickness of the redistribution layer to be 50 µm in the package of Lin and Kim as taught by Poeppel since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2011/0285005 A1) in view of Kim et al. (US 2007/013396 A1) as applied to claim 1 above and further in view of Khan et al. (US 2017/0117251 A1). 

Regarding claim 14, Lin teaches the first semiconductor die is spaced apart from the first side of the redistribution structure to define a first gap there between (the gap formed between the 350 and 317; Fig.3), wherein the second semiconductor die is spaced apart from the second side of the redistribution structure to define a second gap there between (the gap formed between 320 and 317), wherein the first molded material is in the first gap (313 fills the gap between 350 and 317). 
Lin wherein the second molded material is in the second gap.
However, Khan teaches in the Figs.7 and related text e.g. the first semiconductor die (110) is spaced apart from the first side of the redistribution structure to define a first gap there between (the gap formed between 130 and 710; Fig.7), wherein the second semiconductor die is spaced apart from the second side of the redistribution structure to define a second gap there between (the gap formed between 140 and 710; Fig.7), wherein the first molded material is in the first gap (110 formed between IC-1 and 710), and wherein the second molded material is in the second gap (120 formed between IC-2 and 710).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form the second molded material is in the second gap in the device of Lin and Kim as taught by Khan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Regarding claim 15, Lin as modified by Kim and Khan does not explicitly teach in the Figs.7 and related text e.g. a dimension of the first gap is substantially equal to a dimension of the second gap.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have the first gap and second gap in the package of Lin as modified by Kim and Khan to be equal since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2011/0285005 A1) in view of Kim et al. (US 2007/013396 A1) as applied to claim 1 above and further in view of Zhai et al. (US 2016/0300813 A1).
Regarding claim 17, Lin and Kim does not teach wherein the first dies are memory dies. 
However, Zhai teaches wherein the first dies are memory dies (110; Fig. 14; Para. 0033). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have the first die as a memory die in the device of Lin and Kim as taught by Zhai since Zhai teaches the die can be a capacitor a memory die or different shape and size (Para. 0033). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUNIR S AMER/            Primary Examiner, Art Unit 2894